Citation Nr: 0023322	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-41 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD), a 
personality disorder, and major depression.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision that, in part, 
denied service connection for PTSD, a personality disorder, 
and major depression with psychosis.  The case now returns to 
the Board following completion of development made pursuant 
to its January 1998 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran was not engaged in combat, having a military 
occupational specialty (MOS) of clerk typist.  

3.  The veteran's psychiatric symptoms are not consistent 
with a diagnosis of PTSD.  

4.  The veteran's personality disorder is not an injury or 
disease for which service connection may be established.  

5.  The record does not contain competent evidence of a nexus 
between a current major depression disability and injury or 
disease during the veteran's active service. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

2.  The preponderance of the evidence is against the claim 
for service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304 
(1999).  

3.  The claim for service connection for a personality 
disorder is legally insufficient. 38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(c) (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

4.  A well-grounded or plausible claim for service connection 
for major depression has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Well-grounded Claims

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has an acquired psychiatric 
disability related to his active service and has provided 
testimony consistent with these contentions.  However, he is 
advised that where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). 

The veteran filed a claim for service connection for PTSD in 
1996.  In the June 1996 rating decision under appeal, the RO 
denied service connection for three distinct psychiatric 
disorders:  PTSD, a personality disorder, and major 
depression with psychosis.  Each diagnosis is a separate 
claim.  Cf. Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996) (a 
claim based on the diagnosis of a new mental disorder, taken 
alone or in combination with a prior diagnosis of a related 
mental disorder, states a new claim, for the purpose of the 
Board's jurisdictional requirements, when the new disorder 
had not been diagnosed and considered at the time of a prior 
NOD).

First, the Board notes that a personality disorder is 
specifically excluded by regulation as a disease or injury 
within the meaning of applicable legislation and, hence, 
cannot be a service connected disability.  See 38 C.F.R. 
§ 3.303(c) (1999). In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.

Concerning the claim for service connection for major 
depression, the Board notes that the first element -- 
evidence of current disability as provided by a medical 
diagnosis - has been met, as the May 1996 VA examination 
report contains a diagnosis of major depression, recurrent, 
with psychosis.  Concerning the second element -- evidence of 
incurrence or aggravation of a disease or injury in service - 
the Board notes that the veteran's service medical records do 
not contain the same diagnosis, although they do show that he 
was seen for psychiatric evaluation.  A December 1970 
notation, for example, states that he complained of 
irritability and nervousness of long standing, "worse since 
in [Vietnam]."  The impression then was of situational 
maladjustment in an individual with schizoid and emotional 
instability traits.  This claim for service connection for 
major depression must fail, however, as the record does not 
contain evidence of a nexus between the current diagnosis and 
injury or disease during the veteran's active military 
service.  

A veteran may establish a well-grounded claim for service 
connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), where evidence, regardless of 
its date, shows that a veteran had chronic condition in 
service or during an applicable presumptive period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type that under 
case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim still may be well grounded pursuant 
to the same regulation if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 495-98 (1997).  

In this case, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. § 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  Competent medical evidence is needed to identify the 
extent of injury in service, as well as to show that the 
current clinical findings are related to some in-service 
complaint.  Unlike in Falzone, where visual observation by a 
lay person was sufficient to establish the existence of flat 
feet, the cause of the veteran's psychiatric complaints is 
not a matter that is observable by a lay person.  Thus, a 
medical nexus between his current condition and his continued 
symptomatology is required to well ground that claim.  See 
Hodges v. West, 13 Vet. App. 287 (2000).  In view of the 
foregoing, I find that the veteran's claim for service 
connection for major depression is not well grounded. 

The Court has held that a PTSD claim is well grounded where 
the veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability". Patton v. West, 12 Vet. App. 272, 276 
(1999), citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).  These criteria have been satisfied in the instant 
case.  There is a current diagnosis in the May 1996 VA 
examination report, as well as in some treatment records.  
The veteran's statements concerning his claimed in-service 
stressor must be accepted for the purpose of determining 
whether the claim is well grounded.  As for nexus, the fact 
that a diagnosis of PTSD was made based on the veteran's 
account of in-service stressors is sufficient for the purpose 
of finding the claim well grounded.  

As the claim for service connection for major depression is 
not well grounded, no duty to assist the veteran concerning 
this claim is triggered by 38 U.S.C.A. § 5107.  Nonetheless, 
under 38 U.S.C.A. § 5103(a), VA has a duty to inform the 
claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for this claim for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

2.  Merits--PTSD

Under previous regulation, a grant of benefits for service 
connection for PTSD requires the following elements:  1) a 
current, clear medical diagnosis of PTSD, which is presumed 
to include both the adequacy of the PTSD symptomatology and 
the sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a causal nexus, 
or link, between the current symptomatology and the specific 
claimed inservice stressor. 38 C.F.R. § 3.304(f) (1996); 
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

However, section 3.304(f) has since been amended, see 64 Fed. 
Reg. 32,807 (1999), and the amended version, which was made 
retroactively effective to March 7, 1997, no longer requires 
evidence of a "clear diagnosis" of PTSD.  Harth v. West, 
No. 98-2061 (U.S. Vet. App. July 19, 2000).  

As amended, Section 3.304(f) states as follows:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

In essence, under either the former or the current 38 C.F.R. 
§ 3.304(f), it must first be determined whether or not the 
veteran served in combat.  Then, if the veteran has been in 
combat, it must be determined whether the claimed inservice 
stressors are consistent with the circumstances, hardships, 
or conditions of the combat in which he participated.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If so, absent 
clear and convincing evidence to the contrary, further 
corroboration is not needed and the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  If not, , a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence, see 
Gaines v. West, 11 Vet. App. 353 (1998).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, I note that this is a crucial factor 
in determining a veteran's entitlement as the outcome of this 
inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions or hardships of 
service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines, at 357.  

The Court has stated that a determination of combat status is 
to be made on the basis of the evidence of record, and that 
38 U.S.C.A. § 1154(b) itself does not require the acceptance 
of a veteran's assertion that he was engaged in combat.  The 
Court has also held that combat status may be determined 
through the receipt of certain recognized military citations 
or other supportive evidence.  The phrase "other supportive 
evidence" serves to provide an almost unlimited field of 
potential evidence to be used to "support" a determination of 
combat status.  Gaines, supra.  

In the veteran's case, his military records show that he was 
in the Republic of Vietnam from October 1970 to September 
1971.  He served with the 31st Engineering Battalion while 
station in the Republic of Vietnam.  Nothing from the 
veteran's service records show that he engaged in combat with 
the enemy.  The veteran's MOS was clerk typist.  In the 
absence of evidence of combat service the veteran must have 
verification of his reported stressors.  This however, could 
not be accomplished because the veteran's statements did not 
provide specific dates or names regarding stressful events.  
Therefore, the RO was unable request verification of the 
alleged stressors with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

Another major deficiency in the veteran's case is with 
respect to the first requirement under 38 C.F.R. § 3.304(f)-
i.e. a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a).  Despite clinical evidence containing a 
diagnosis of PTSD, the most recent VA examination shows that 
the veteran's disability picture does not support a diagnosis 
of PTSD.  This examination report is credible inasmuch as it 
is based on a review of the veteran's entire clinical 
history.  In the report of the October 1998 VA psychological 
examination, the examiner offered an opinion based on results 
of a full and complete examination.  This opinion was as 
follows:  

[I]t is this examiner's professional 
opinion that [the veteran]'s symptoms do 
not support a diagnosis of post traumatic 
stress disorder.  The examination yielded 
examples of symptoms inconsistencies, 
improbable and rare symptom endorsement, 
and a lack of fit among a diverse set of 
symptoms.  Also improbable 
neuropsychological performance (e.g., 
extremely poor short-term recall) was 
obtained.  Such performance would 
otherwise be associated with a 
significant CNS dysfunction, much below 
the level of functioning, otherwise shown 
by [the veteran].  Furthermore apparently 
all prior diagnostic impressions have all 
been based on clinical impressions and 
interview and such clinical interview-
based assessments do not detect feigning 
and exaggeration very well, (sic)  
However, unlike interviews empirically 
based psychometric approaches (as were 
used here) can and do detect response 
styles, in this case an apparent attempt 
to look very dysfunctional.  Hence, all 
symptom complaints and his history (noted 
as "unreliable" elsewhere) are also 
very suspect.  [The veteran's] 
description of his purported Vietnam 
experiences seems vague and unsupported 
by dates, names, and other details.  Also 
apparently he seemed to maintain a 
questionable motivation for therapy, 
treatment, and cure as shown by a history 
of non-compliance with treatment.  His 
history seemed to reflect an apparent 
characterological pattern of ant-social 
(sic) behavior, and problems with 
authority and social mores, preceding 
military service.  

Consider a provisional diagnostic 
impression of: Axis I: 309.81 
Posttraumatic stress disorder by previous 
diagnosis; 296.3 Major depression by 
previous diagnosis; 305.00/303.90 Alcohol 
abuse/dependence by previous diagnosis; 
probable V65.2 Malingering; V15.81 Non-
compliance with treatment by self-report; 
Axis II: 301.9 Personality Disorder NOS 
(Principal). . . . 

In short, on the basis of a review of the veteran's claims 
folder and medical chart, an extensive interview, and 
psychological test results, the examiner concluded that the 
veteran did not meet the diagnostic criteria for PTSD.  
Instead, the principal diagnosis was of a personality 
disorder.  In weighing this opinion against the diagnoses of 
PTSD contained in the record, the Board accords greater 
weight to this opinion, as it is based on - as the examiner 
points out - a fuller and more complete approach to diagnosis 
than was used in making the diagnosis of PTSD.  

In view of the foregoing, I find that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  The doctrine of reasonable doubt has been considered.  
However, the veteran's case does not contain an approximate 
balance of positive and negative evidence.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, a personality disorder, and major 
depression, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

